t c memo united_states tax_court steven h toushin petitioner v commissioner of internal revenue respondent docket no filed date angelo ruggiero and michael r esposito for petitioner karen p wright and donna c hansberry for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to sec_7443a of the code and rule sec_180 sec_181 and sec_183 1all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code as amended and in effect during the years in issue the case is before the court on petitioner's motion for partial summary_judgment filed date pursuant to rule respondent determined deficiencies in petitioner's federal_income_tax and additions to tax as follows additions to tax sec_6661 -- -- dollar_figure sec_6653 dollar_figure big_number big_number deficiency dollar_figure big_number big_number year the statutory notice in this case was issued on date petitioner's motion is directed only to the deficiency and additions to tax determined under the notice for the year the normal 3-year statute_of_limitations under sec_6501 has expired for taxable_year based upon the allegations in respondent's amended answer the deficiency and additions to tax determined by respondent for the year may only be assessed if the fraud exception of sec_6501 applies in his motion petitioner alleges that based upon the affidavits submitted the facts stipulated by the parties and the pleadings and attachments thereto respondent as a matter of law cannot meet her burden of proving fraud and the court must enter summary_judgment in favor of petitioner for the year for the reasons set out below we find that there is a genuine issue of material fact as to whether there is an understatement_of_tax due to fraud with respect to petitioner's tax_return for the year background the facts set forth below are based on the stipulation of facts with attached exhibits first supplemental stipulation of facts with attached exhibits and the affidavits submitted by the parties petitioner resided in chicago illinois at the time the petition in this case was filed operation of the businesses from may of through december of petitioner was president and owner of percent of the stock of entertainment amusement inc an illinois corporation hereinafter referred to as e a of illinois e a of illinois operated a business known as the bijou theatre located in chicago illinois the bijou theatre exhibited movies sold video cassettes and beginning in sold other items in the lobby of a building located on north wells street in chicago on date a business by the name of entertainment amusement inc was incorporated in the state of california e a of california e a of california changed its name to 2on date days prior to the hearing on this motion respondent filed a response to petitioner's reply to respondent's objection to petitioner's motion for partial summary_judgment attaching an affidavit from special_agent james mcguire and a transcript of the record of the proceedings in united_states v toushin no cr n d ill verdict rendered date reversed and remanded 899_f2d_617 7th cir we have not found it necessary to rely on the transcript submitted by respondent in reaching our decision on this motion savage management inc savage on date on corporation papers filed with the state the president of e a of california and later of savage was listed as walter killeen two hundred shares of stock of e a of california were issued in the name of walter killeen on date e a of california and subsequently savage operated under the name of the screening room from date through march of checking account number in the name of walter killeen company was maintained at oak trust savings bank oak trust in chicago petitioner was along with walter killeen a signatory on this account from through the year petitioner also maintained his personal checking account number at oak trust petitioner was a signatory on other oak trust checking accounts held in the names of e a of illinois toushin 3on the savage form_1120 u s_corporation income_tax return filed date there are attached schedules declaring petitioner to be the sole shareholder of the reporting_corporation for fiscal_year ending date see infra note 4fictitious business name statements were filed with the san francisco county superior court first by e a and then by savage 5based upon a visual examination of copies of canceled checks that are exhibits stipulated by the parties all the checks written on this account appear to be signed by petitioner 6the parties have stipulated and attached as exhibits copies of bank statements cancelled checks deposit slips and associated miscellaneous items for this account for the years through company real_estate management gold distribution company and walter killeen company in addition to the various oak trust accounts petitioner was signatory on a checking account in the name of anthony j medina jr co at northern trust company in chicago and for part of the year had signature_authority on a checking account in the name of toushin company at chemical bank in new york city petitioner's cash transactions on his individual federal_income_tax return form_1040 filed for the year petitioner reported income from wages capital_gains from the sale of films and rental income during e a of illinois loaned dollar_figure in cash to petitioner the parties have stipulated that petitioner wrote no checks to cash during cashed no salary checks during that year and received no cash back on deposits in despite the apparent paucity of sources of cash during the year petitioner came into possession of relatively large amounts of currency he deposited dollar_figure in cash into his 7the parties have stipulated copies of various bank records as exhibits associated with these respective checking accounts 8the parties have stipulated copies of various bank records as exhibits associated with these respective checking accounts 9we have determined from the stipulation that petitioner's wages were paid_by check since petitioner has raised no argument to the contrary for purposes of this motion we will assume that the other income items reported on the return were also paid_by check personal checking account dollar_figure in cash into the walter killeen checking account and currency in the amount of dollar_figure into the anthony j medina jr co account in addition petitioner made various expenditures of cash for personal items during and purchased with currency personal money orders totaling dollar_figure from oak trust10 of the personal money orders purchased by petitioner during the year money orders totaling dollar_figure were used to pay expenses of savage and another were deposited into accounts of savage management inc with the exception of a de_minimis amount the funds deposited into the walter killeen co account during and were used to pay expenses of savage also with the exception of a de_minimis amount the funds deposited in the northern trust account in the name of anthony j medina jr co in and were used to pay expenses of savage the criminal investigation and subsequent proceedings sometime in the year petitioner came under investigation by the criminal_investigation_division of the irs 10the parties have stipulated as an exhibit a copy of a document containing pages pertinent to the year the pages are separately titled personal money orders purchased with cash by steven toushin at the oak bank and trust and personal money orders purchased with cash by steven toushin at the oak bank and trust handwriting examined also stipulated are exhibits consisting of photocopies of money orders and other associated materials on date special agents of the irs served petitioner with a subpoena related to the investigation on date savage formerly e a of california filed a form_1120 u s_corporation income_tax return for the fiscal_year ending fye date petitioner signed the return as pres included in the gross_receipts reported on the return of savage were all currency and money order deposits to the killeen and medina account sec_12 and all expenditures by money order for corporate expenses13 on date petitioner was indicted in the united_states district_court for the northern district of illinois on counts of violations of sec_7206dollar_figure in the indictment petitioner was accused of filing false individual income_tax returns which understated his taxable_income for each of the 11petitioner dated his signature as on schedule j of the return line h indicates that an individual or entity owns of the voting_stock of savage the reporting_corporation also attached to the return is a schedule entitled other business deductions on which it is noted that the individual with ownership of savage voting_stock is steven toushin the record contains no documentation on the change_of corporate presidency or nominal ownership of savage stock from mr killeen to petitioner 12reported gross_receipts of savage also included deposits of money orders into various bank accounts at the hibernia bank held in the name of either e a of california or savage 13the corporate expenses were deducted at the appropriate place on the form_1120 14united states v toushin no 87cr206-1 n d ill filed date years and after a jury trial petitioner was convicted on all counts he appealed his convictions see 899_f2d_617 7th cir and the case was reversed and remanded by the court_of_appeals on date petitioner signed a plea agreement with the government in the agreement he acknowledged that during the year he received income from skimming cash proceeds from e a of illinois petitioner further acknowledged that he knew he was required to report as income but knowingly did not include the skimmed proceeds on his joint individual tax_return for the year the district_court accepted petitioner's plea entered judgment against him on count one and dismissed counts two and three concerning the years and in her notice_of_deficiency respondent determined that petitioner had unreported income for the years and attributable to funds diverted from e a of illinois further respondent affirmatively alleges in her amended answer that petitioner in all years received and fraudulently failed to report income in the form of diverted receipts or in the alternative constructive dividends from e a of illinois discussion arguments of the parties in support of his motion for partial summary_judgment petitioner argues that as a matter of law respondent cannot show fraud for the year because a respondent cannot show an understatement_of_tax for the year and b if there is an understatement_of_tax respondent cannot show that it is due to petitioner's fraud of the dollar_figure total cash expenditures ascribed to him in petitioner argues that dollar_figure was from sources reported on his return leaving respondent with dollar_figure of excess expenditures to treat as unreported incomedollar_figure he relies on the filing of the savage return in to explain the source of these funds petitioner argues that the correct analysis requires that the amounts reported on savage's return be removed from respondent's cash expenditures analysis for petitioner then would have nontaxable sources in excess of cash expenditures respondent can prove that petitioner understated his income in only if respondent can persuade this court that petitioner and not savages sic or even entertainment amusement inc should have reported the cash contends petitioner 15although this argument is raised in the relevant facts portion of petitioner's motion rather than that part denominated law and argument we shall nevertheless treat it as if it were legal argument 16the cash expenditures respondent computed for petitioner include the deposits to the killeen and medina accounts and cash expenditures_for money orders which were reported on savage's fye return petitioner further argues that even if the court is persuaded that he understated his income reporting the income on the savage return negates as a matter of law fraudulent intent on his part respondent's argument in reply does not address petitioner's allegation that there is no understatement_of_tax she frames the question to be decided solely as an issue of intent according to respondent there is a genuine issue of material fact as to petitioner's fraudulent intent in filing his form_1040 since intent is at issue respondent concludes that the matter is not appropriate for summary_judgment standard for granting summary_judgment the standard for granting a motion for summary_judgment under rule is stated in the rule itself a decision shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b the moving party has the burden of showing the absence of a genuine issue as to any material fact see 78_tc_412 and cases cited therein 17rule is derived from fed r civ p therefore authorities interpreting the latter will be considered by the court in applying our rule 78_tc_412 in 477_us_317 the supreme court described the showing that must be made by the moving party a party seeking summary_judgment always bears the initial responsibility of informing the court of the basis for its motion and identifying those portions of the pleadings depositions answers to interrogatories and admissions on file together with the affidavits if any which it believes demonstrate the absence of a genuine issue of material fact in celotex the supreme court held that the moving party in a summary_judgment action need not in all cases introduce evidence negating an essential element of the opponent's claim in order to prevail on the motion if the moving party after adequate time for discovery can make a showing from the record of a complete failure of proof concerning an essential element of the nonmoving party's case and on which the nonmoving party will bear the burden_of_proof at trial there can be 'no genuine issue as to any material fact ' with respect to that claim id pincite-dollar_figure petitioner at page sec_4 and of his reply to respondent's objection to petitioner's motion attempts to bring his case 18see also 780_f2d_1190 5th cir a case cited by the court in 477_us_317 wherein it is stated if the moving party can show that there is no evidence whatever to establish one or more essential elements of a claim on which the opposing party has the burden_of_proof trial would be a bootless exercise fated for an inevitable result within the rule_of celotex by arguing that respondent has offered not a shred of evidence to oppose petitioner's motion petitioner's assertion that at trial respondent must prove fraud by clear_and_convincing evidence is correct rule b sec_7454 56_tc_213 furthermore petitioner is correct in stating that unless respondent proves petitioner's fraud the statute_of_limitations precludes the assessment of any deficiency for tax_year sec_6501 c it is also true that as part of her burden in the trial of a fraud case respondent must first prove an underpayment of some amount of tax sec_6653 as this court has recognized absent an underpayment there is nothing to which the fraud addition may attach apothaker v commissioner tcmemo_1985_445 81_tc_640 first element to be established is an underpayment_of_tax in opposing this motion respondent stressed the intent element and ignored the underpayment element of fraud nevertheless respondent and petitioner have filed with the court stipulated facts and documents related to both elementsdollar_figure 19see also 477_us_242 for a description of the nonmoving party's burden_of_proof once the moving party has made a proper showing under the rule_of celotex corp v catrett supra 20petitioner's written submissions and oral argument at the hearing on this motion suggest that the documents and facts stipulated by the parties are not to be considered as evidence or facts presented by respondent petitioner cannot seriously continued showing of a genuine issue of material fact the underpayment element of fraud in its present state the record shows that petitioner used dollar_figure in cash to purchase money orders in in addition the parties have stipulated to certain cash expenditures_for personal items by petitioner and his deposits of currency to accounts he controlled during petitioner has admitted by way of stipulation that he wrote no checks to cash in got no cash back from deposits in and was paid only dollar_figure in cash as a loan by e a of illinois in an examination of his individual tax_return for the year reveals no apparent source of cash receipts thus petitioner has unexplained currency expenditures_for the year and the record in its present state is devoid of any evidence of nontaxable sources of cash except for the above noted loan the record suggests that the amount by which petitioner's cash expenditure sec_21 exceed his known sources of income for is taxable_income see 91_tc_273 continued argue that stipulations do not fall into the category of pleadings answers to interrogatories depositions admissions and any other acceptable materials rule b under our rules a stipulation shall be treated as a conclusive admission by the parties to the stipulation rule e emphasis supplied see eg noneman v commissioner tcmemo_1978_283 21cash bank_deposits are another form of cash expenditure 91_tc_273 ndollar_figure salls v commissioner tcmemo_1992_547 affd without published opinion 26_f3d_1120 11th cir the intent element of fraud the parties have stipulated for the years and facts similar to those of these facts show an apparent pattern of unexplained at this point in the proceedings cash expenditures and deposits by petitioner petitioner makes much of the stipulation that certain cash amounts possessed by petitioner in were reported as income on the return of savage according to petitioner these cash amounts were earned by savage and since the cash was savage's income petitioner had no duty to report itdollar_figure petitioner concludes that he therefore could not have committed fraud and if he did have a duty to report additional income on 22this argument is without evidence in the record other than the reporting position of savage on the fye return this return position is not binding on the court in answering the question of who earned_income it is our task to consider what was actually done rather than simply the declared purpose of the participants 59_tc_375 23petitioner comes to the erroneous legal conclusion that amounts reported as income by a corporation savage cannot have been income to another party ie himself we will not attempt to catalog all the situations which contradict such a conclusion but cite for consideration 89_tc_1280 amounts diverted from taxpayer's corporation and used for expenses for another business owned by taxpayer were taxable_income to taxpayer burke v commissioner tcmemo_1987_434 affd without published opinion sub nom new resources v commissioner 857_f2d_1471 5th cir taxpayer's use of corporate funds as capital_investment in new corporation stock of which was held in his own name was income to him as a constructive_dividend his personal return his failure to do so was an honest mistake respondent views differently the same evidence respondent argues that the cash amounts represent earnings_of e a of illinois skimmed by petitioner as diverted receipts or constructive dividends that petitioner should have reported as taxable_income on his personal return respondent argues that the savage return only reported the disputed amounts after petitioner discovered he was under criminal investigation by the irs and is itself an act in continuation of petitioner's fraud for the year even where the nonmoving party on a motion for summary_judgment would have the burden_of_proof at trial on an issue she is entitled to have the most favorable inferences drawn in her behalf and to be given the benefit of favorable legal theories invoked by the evidence 477_us_242 597_f2d_406 4th cir the present record indicates a 3-year pattern of unexplained excess cash expenditures by petitioner as well as extensive uses of currency in addition we cannot overlook petitioner's stipulation to pleading guilty to the criminal violation of filing a false individual_income_tax_return for the year in a signed plea agreement with the government petitioner admitted receiving income from skimming cash proceeds from entertainment amusement inc which he knew he was required to report but nevertheless did notdollar_figure finally we have previously described other facts in the record from which a trier of fact might infer attempts by petitioner to conceal assets these are all potential badges_of_fraud dollar_figure conclusion petitioner seems to believe that factual ambiguities in the record require a decision in his favor on this motion however when considering a motion for summary_judgment the judge's function is not himself to weigh the evidence and determine the truth of the matter but to determine whether there is a genuine issue for trial 477_us_242 accord 61_tc_861 petitioner has neither produced evidence negating an essential element of respondent's case nor has he shown a 24petitioner's criminal conviction for is admissible and may be relevant to prove motive opportunity intent preparation plan knowledge identity or absence of mistake or accident fed r evid b 25see 796_f2d_303 9th cir affg tcmemo_1984_601 recites a nonexclusive list of badges_of_fraud padow v commissioner tcmemo_1987_250 affd without published opinion 843_f2d_1388 4th cir prior conviction for criminal tax violation for first of years was evidence of fraudulent intent for remaining years citing 43_tc_407 n modified 44_tc_408 complete failure of proof in the record on an essential element of respondent's case petitioner has failed to make the initial showing required by rule b and 477_us_317 we as a result find that petitioner has failed to show that there is no genuine issue as to any materialfact and that a decision may be rendered as a matter of law as to the deficiency and additions to tax for the year we therefore deny petitioner's motion for partial summary_judgment an appropriate order will be issued
